Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 27, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00132-CV



                              IN RE C.R.K., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               312th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-44278

                         MEMORANDUM OPINION

      On February 28, 2022, relator C.R.K. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Clinton E. Wells, presiding
judge of the 312th District Court of Harris County, to allow relator to have access to
the reporter’s record of Judge Wells’ in-chambers interview with the child.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.




                                 PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                        2